DETAILED ACTION
Applicant’s response, received 09/17/2021, has been considered and made of record. Claims 1-16 are pending further consideration as outlined by the present office action.

Response to Arguments
Applicant’s Arguments, see pages 9-13 of Applicant’s Remarks filed 09/17/2021, with respect to the previously presented 35 USC 103 rejection of claims 1, 10-14, and 16 have been fully considered but they are not persuasive. A detailed response to each of Applicant’s arguments has been presented below. For at least the below discussed reasons, the previously presented 35 USC 103 prior art rejections of claims 1, 11-14, and 16 have been maintained
Applicant has argued, pages 9-12, that the limitations of claim 1 have not been disclosed by the cited prior art combination of Reilley et al and Hwang et al. In particular applicant has argued 
“In the rejection of claim 1, it was acknowledged that Hwang does not “disclose the determination of scores for each video image sensor, nor the combination of a set of score[s]”. To address this deficiency, the Office Action cited Reilly and alleged that the “comparative analysis” and the “matching scores for each region” of Reilly correspond to the claimed score data (Id., emphasis added, it is noted that neither of the quoted phrases are actually used in Reilly). It is respectfully submitted that Reilly fails to disclose generating the score data and combing the generated scores, as required by claim 1.”
“As noted above, in claim 1, the image data is processed to generate the score data, which includes a plurality of scores. Each score corresponds to one of the interior segments of the plurality of interior segments of the cabin of the vehicle. Thus, the claimed scores do not correspond to any particular object left within the vehicle cabin, but instead correspond to the interior segments themselves.”” Claim 1 also requires that he scores of the score data are combined into a single vehicle cleanliness score. Thus, the scores of the score data are combined into a single vehicle cleanliness score. Thus, the scores of the score data are more specifically based on the cleanliness of the interior segments in order to be combined into the single vehicle cleanliness score. Reilly generates different type of score for at least two reasons.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in claim 1, the image data is processed to generate the score data, which includes a plurality of scores. Each score corresponds to one of the interior segments of the plurality of interior segments of the cabin of the vehicle. Thus, the claimed scores do not correspond to any particular object left within the vehicle cabin, but instead correspond to the interior segments themselves.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed limitations of “cleanliness” will be interpreted to include garbage, trash, dirt, and other such objects that could reasonably interpreted as pertaining to the state of clean or dirty in a vehicle interior. Furthermore, Applicant’s arguments drawn to the “cleanliness” not being drawn to objects is unclear because dirt, dust, stains, and other such material on a vehicle’s interior are all examples of types of objects themselves. For at least the above reasoning the arguments drawn to Applicant’s exclusion of particular objects when determining a cleanliness score are not convincing and the 

“First, in Reilly, a score is developed only in connection with the identification of detected objects (i.e. trash or items left behind by a user of the vehicle). That is, the scores in Reilly are used to determine the object type and the scores do not correspond to a cleanliness of the vehicle, as required by claim 1. In particular, Reilly discloses a “similarity score” between the features extracted from a post-ride image and the features of the most similar template image. (Reilly at paragraph 0044). Thus, the similarity scores in Reilly are not representative of how dirty or clean the vehicle interior is, and instead are only based on the similarity of the detected object to the template image to identify the object type.”
”Accordingly, when combined with Hwang, the skilled person would have modified Hwang to provide scores for the similarity of a detected object type to a template image, but would not have arrived at the claimed score data that corresponds to each interior segment and is used to determine cleanliness. Based on the above, the similarity scores of Reilly do not correspond to the generation of score data required by claim 1, and the combination of references does not arrive at the invention of claim 1.”
In response to the above arguments presented in the previous two paragraphs: The teachings of Reilly were not relied upon to teach a particular metric or scoring or the combination of scores, only the generation of a scoring indicating the presence of trash, waste, etc.. that is indicative of the cleanliness status of said vehicle. Wherein, Hwang was relied upon to teach the confidence scoring of the presence of waste (para 0089 of Hwang) and the use of said scoring in determining a cleanliness of said vehicle (para 0091).

“Second, in Reilly, the disclosed scores cannot reasonably be combined into a “single vehicle cleanliness score,” as required by claim 1. In Reilly, the scores are “similarity scores” between extracted features and a template image. Reilly Does not disclose that the scores themselves have any relation to the “cleanliness” of the vehicle. Thus, a skilled person would have had not motivation to combine the similarity scores of Reilly (even based on the disclosure of Hwang), and Reilly fails to disclose the claimed “single vehicle cleanliness score.” That is, a skilled person in combining the disclosure of Hwang and Reilly, would not have arrived at the claimed “cleanliness score” because (i) as stated in the Office Action Hwang does not disclose the claimed scores, and (ii) the scores of Reilly cannot be “combined” to arrive at any meaningful cleanliness metric. Based on the above, the combination of references does not arrive at the invention of claim 1, for at least this additional reason.”
In response to the above arguments  presented in the previous two paragraphs and the final two paragraphs on page 12 of Applicant’s remarks: The teachings of Reilly were not relied upon to teach a particular metric or scoring or the combination of scores, only the generation of a scoring indicating the presence of trash, waste, etc.. that is indicative of the cleanliness status of said vehicle. Wherein, Hwang was relied upon to teach the confidence scoring of the presence of waste (para 0089 of Hwang) and the use of said scoring in determining a cleanliness of said vehicle (para 0091).  For at least the above reasoning the rejection of claims 1 and 10 have been maintained as being non-obvious over the teachings of Hwang in view of Reilly, wherein the previously presented prior art rejection has been presented below with amendments thereto to provide a clearer understanding of the application of said prior art references to the claimed limitations.
In response to Applicant’s statement on page 13 that Claim 11-14 and 16 are allowable for at least the above reasons of claim 10 from which they depend: As per the discussion of claims 1 and 10 presented above, the teachings of Hwang and Reilly have been found to disclose the limitations of said claims 1 and 10. Thus the respective arguments have been considered non-persuasive, and the prior art rejections of claims 11-14 and 16 have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2019/0206223) in view of Reilly et al (US 2019/0197325).

With respect to Claims 1 and 10: A method of operating a vehicle including a cabin having a plurality of interior segments, the method comprising: [Hwang (para 0022, 0042-0043) has disclosed an image processing system (vehicle computing device – para 0030, 0033, 0038) and method comprising processors, image sensors (para 0022), memory, and software for performing the disclosed method (para 0130).]
generating image data for each interior segment of the plurality of interior segments with an imaging device located within the cabin; [Hwang: The material detection system (para 0035 and 0039) captures images from at least two imagers of two different views (Fig 3A items 306a and 306b, para 0039) to detect waste, hazardous waste (bodily fluids – para 0035) in the vehicle’s interior. The two different views comprising at least two interior segments of the vehicle.]
processing the generated image data [Hwang: Material detection system 113 (para 0088-0089) uses the plurality of generated (before and after images – para 0039, 0053, 0065, 0079) from the plurality of image sensors having different viewpoints and corresponding vehicle interior segments imaged (see Fig 3A) to determine if a difference has occurred between current and past image data (first data and third data outputs – Hwang para 0065 and 0079). Hwang does not specifically disclose that the determination of scores is performed for each video image sensor, nor the combination of a set of scores from each image sensor, but instead only specifies the determination of a confidence score based on if resulting differences have been determined (para 0088-0089) for the image sensors. Hence, Hwang has not specifically disclosed the computation of a score for each of said image sensors. Hwang has disclosed, the combining of said plurality of scores from a plurality of sensors such that the more sensors of the plurality of sensor types agreeing that a difference has occurred will result in an aggregated confidence score that is a higher confidence score (para 0089 of Hwang).] to generate score data including a plurality of scores with a controller operably connected to the imaging device, [Hence, Hwang has disclosed the determination of a plurality of scores and the aggregation of said scores into a singular score indicating the likelihood of material being left within said vehicle, wherein said material is indicative of the cleanliness level (confidence is an indicator of the presence of waste material, hence the confidence that the vehicle is clean or not clean, e.g. a level of cleanliness) of the vehicle. However, Hwang has not further disclosed the determination of said scores from a plurality of image sensors such that a score is generated for each image sensor as required by the above set of claim limitations.]
each score of the plurality of scores corresponding to one of the interior segments of the [Reilly has disclosed (abstract, 0009) a vehicle interior imaging system (para 0021-0022), a comparative analysis of image data from a plurality of imagers (para 0023 and 0039) covering a plurality of fields of view of said vehicle interior, and the determination of a score for each respective imaging sensor for each respective region of the field of view of the vehicles interior for a similarity to a trash, waste, biological, vomit, or other type object (para 0044).]
plurality of interior segments; [Reilly, as per above and para 0045: Reilly has disclosed generating a scoring for each view of a plurality of imaging sensors, wherein scoring of object type as trash, waste, biological, vomit and so on for each view in the vehicle. Reilly further discloses the determination of whether waste or trash type objects are detected as being over a threshold score for each respective region of the imaged data, and if any trash or waste type score is greater than a threshold score then the vehicle is sent for maintenance. Thus Reilly has disclosed that for any of the regions in the combined set of regions of the imaged vehicle interior exceed a threshold then the vehicle is determined to have a waste or trash level requiring further maintenance/cleanup and hence exceeding a level of cleanliness indicating too much waste.]
combining the generated scores into a single vehicle cleanliness score; [Hwang: Single confidence score, that is a weighted combination of the scores from the plurality of sensors, for the state of cleanliness as related to material detection compared to a predetermined threshold (para 0023-0024 and 0089).  The weighted scoring thus being an metric indicator of the presence of waste, hence the indication of a confidence that the vehicle is clean (no waste present) or not clean (waste present).]
[Hwang and Reilly are analogous art of image data processing of scenes of a plurality of video image data of a vehicle’s interior to determine the presence of waste, trash, and/or overall cleanliness of said vehicle’s interior. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the scoring of video image data of Hwang that generates a scoring for the set of imaging sensors to determine waste/trash/cleanliness of Hwang by generating a respective scoring for each respective video imaging sensor, as disclosed by Reilly, to produce the expected result of scoring the output from each of the video image sensor data as having trash/waste and providing an overall vehicle cleanliness (presence or absence of waste/trash) based on the full set of scores from the plurality of sensors, as disclosed by Hwang, including scores generated from each of an imaging sensor, as disclosed by Reilly. The combination thus providing a score for each of the imaged regions from the set of image sensors, wherein if any score of the set of combined scores of the combined imaged region exceeds a threshold, then the vehicle interior is deemed to be not clean or insufficiently clean due to the presence of trash/waste type objects. It would have been obvious to one of ordinary skill in the art to improve the accuracy of cleanliness detection by accurately determining the cleanliness of the region as disclosed by Reilly, as opposed to just determining a difference between temporally captured image data that could pertain to any object type as disclosed by Hwang. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hwang and Reilly to achieve the limitations of the presently claimed invention.]
generating availability data indicating if the vehicle is available or unavailable based on a comparison of the cleanliness score to a cleanliness threshold; and [Hwang: The combined confidence score is compared to a threshold (para 0023).]
removing the vehicle from service when the availability data indicates that the vehicle is unavailable. [If threshold exceeded then vehicle is removed from service for servicing (para 0025 of Hwang).]

With respect to Claim 11: The apparatus as claimed in claim 10, further comprising:
a housing located within a compartment of the cabin, wherein the imaging device and the controller are located within the housing. [Para 0144 of Hwang.]

With respect to Claim 12: The apparatus as claimed in claim 11,
wherein the compartment is located in an overhead console of the vehicle. [Hwang (para 0070) – ceiling mounted hence in a console or physical housing type unit having image sensors mounted overhead.]

With respect to Claim 13: The apparatus as claimed in claim 10, further comprising:
at least one visible lighting device operably connected to the controller and configured to illuminate the cabin with light in the visible spectrum; and [Hwang (para 0063) flashing of lights or producing sound to alert the driver or requester/passenger.]
an infrared lighting device operably connected to the controller and configured to illuminate the cabin with light in the infrared spectrum. [Thermos-image sensors (Hwang para 0070).]

With respect to Claim 14: The apparatus as claimed in claim 10,
wherein the controller and imaging device are electrically isolated from an electrical system of the vehicle. [Vehicle sensors include a power source (para 0069).]

With respect to Claim 16: The system as claimed in claim 10, further comprising:
a transceiver operably connected to the controller and configured to transmit wirelessly at least the availability data to a remote base station. [Hwang (Para 0062) the communication with a station using the vehicle subsystem to indicate that the vehicle is out of service, wherein clearly the vehicle is not wired to the station due to mobility thus inherently communicates said information wirelessly.]









Allowable Subject Matter
Claims 7-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitations of Claim 15 provides further details as to the determination of the score that is combined from a plurality of vehicle interior segments. Said score comprising determining an occlusion metric that is then converted to a plurality of scores, said plurality of scores corresponding to the percentage of the interior that is occluded by non-vehicle elements. Neither the known prior art, cited prior art, or reasonable combinations thereof have further disclosed these additionally claimed limitations. Claims 3-6 and 9 each depend from claim 2 hence contain at least the allowable subject matter of claim 2 from which they depend.
The limitations of clams 7-8 further require details of the use of a determination of cleanliness score not disclosed by the known prior art, cited prior art, or reasonable combinations thereof.
Claims 2-6 and 9 are allowed.
The following is a statement of reasons for allowance:
The limitations of Claim 2 provide further details as to the determination of the score that is combined from a plurality of vehicle interior segments. Said score comprising determining an occlusion metric that is then converted to a plurality of scores, said plurality of scores corresponding to the percentage of the interior that is occluded by non-vehicle elements. Neither the known prior art, cited prior art, or reasonable combinations thereof have further disclosed these additionally claimed limitations. Claims 3-6 and 9 each depend from claim 2 hence contain at least the allowable subject matter of claim 2 from which they depend.

Conclusion
This action is Non-Final due to the newly presented prior art rejection of claims 1, 10-14, and 16. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666